           Case 1:19-cr-00467-PKC Document 81
                                           79 Filed 02/03/21
                                                    02/02/21 Page 1 of 2


L AW O FFICES OF J ILL R. S HELLOW
______________________________________________________________________________

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004

                                                             Defendant's time to surrender is extended to 2
                                      February 2, 2021
                                                             P.M. on May 15, 2021 to the institution
                                                             designated by the BOP and if none has been
BY ECF AND EMAIL                                             designated then to the U.S. Marshal for this
The Honorable P. Kevin Castel                                district.
United States District Judge
Southern District of New York                                SO ORDERED.
500 Pearl Street                                             2/3/2021
New York, NY 10007
Castelnysdchambers@nysd.uscourts.gov

       RE:     United States v. Prospero Gonzales , 19 Cr. 467 (PKC)

Dear Judge Castel:

       On October 28, 2020, Your Honor sentenced Prospero Gonzalez to 48 months in
prison for his participation in a conspiracy to distribute fentanyl, a downward variance from
the applicable Federal Sentencing Guideline, and ordered Mr. Gonzalez to surrender on
February 16, 2021. The BOP has designated Mr. Gonzalez to FCI Ft. Dix.

       We are asking Your Honor to delay Mr. Gonzalez’s surrender for 90 days to allow
the BOP sufficient time to administer vaccines to Ft. Dix staff and inmates thereby
improving the prison’s ability to control new infections. Otherwise, Mr. Gonzalez’s health
puts him at unnecessary risk of contracting the virus and having serious complications.

        Delaying Mr. Gonzalez’s surrender is reasonable. Last month Ft. Dix had one of the
highest infection rates in the Federal prison system. Each of the 11 buildings that house
inmates at FCI Ft. Dix had COVID outbreaks, and last week an inmate at Ft. Dix died from
COVID. Numerous complaints have been lodged about the BOP’s inattention to the health
of the inmates and the failure of the prison to control COVID outbreaks within its walls. 1
See Exhibit A (collecting news reports).


       1
          The two counties in which FCI Ft. Dix is located, Burlington and Ocean, fare no better.
Both are at “extremely high risk” for COVID infections. See https://www.nytimes.com/interactive
/2021/us/burlington-new-jersey-covid-cases.html?action=click&module=covid_tracking&pgtype
=Interactive&region=TableRowLink (last visited Jan. 31, 2021); https://www.nytimes.com/
interactive/2021/us/ocean-new-jersey-covid- cases.html?action=click&module=covid_
tracking&pgtype=Interactive&region=TableRowLink (last visited Jan. 31, 2021).


Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
           Case 1:19-cr-00467-PKC Document 81
                                           79 Filed 02/03/21
                                                    02/02/21 Page 2 of 2


The Honorable P. Kevin Castel
United States District Judge
February 2, 2021
Page 2


       As documented in our sentencing submission, Mr. Gonzalez is obese and suffers
from sleep apnea. While people with sleep apnea alone are not more vulnerable to COVID-
19, according to the CDC those with co-morbidities such as obesity are at greater risk of
severe infection and complications. 2

       By surrendering now, Mr. Gonzalez risks becoming infected with COVID and
having serious complications. While Mr. Gonzalez is unlikely to be able to receive the
vaccine within the next 90 days, the BOP has started vaccinating its staff and inmates at FCI
Ft. Dix, and hopefully in 90 days the risk of infection will be greatly lessened. See Exhibit B.

         During the course of preparing this request, Pretrial Services informed me for the
first time that Mr. Gonzalez has been out of compliance with the requirements of his
location monitoring on numerous occasions since Christmas. Today, when Mr. Gonzalez
was told that this adjournment request was going to be filed, he was warned in the strongest
of terms that this conduct is unacceptable. Mr. Gonzalez acknowledged that he broke the
rules, and if Your Honor grants this request, he intends to return to precise compliance. I
have spoken with AUSA Samuel Raymond, and with this understanding, the Government
consents to the requested adjournment.

        Mr. Gonzalez knows and accepts that Your Honor has sentenced him to prison for
four years, and he respectfully requests that Your Honor grant this request so that at the end
of his prison term he can return to his family.

       Thank you for your consideration.

                                            Respectfully submitted,



                                            Jill R. Shellow


cc:    AUSA Sam Raymond (by ECF and email)




       2
        See https://www.cdcr.ca.gov/covid19/wp-content/uploads/sites/197/2020/04/COVID-
19-and-CPAP-Frequently-Asked-Questions.pdf.
